 


 HCON 9 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony as part of the commemoration of the days of remembrance of victims of the Holocaust.
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 9 
 
 
April 14, 2015 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony as part of the commemoration of the days of remembrance of victims of the Holocaust. 
 
 
1.Use of Emancipation Hall for Holocaust Days of Remembrance CeremonyEmancipation Hall in the Capitol Visitor Center is authorized to be used on April 16, 2015, for a ceremony as part of the commemoration of the days of remembrance of victims of the Holocaust. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.   Clerk of the House of Representatives.Secretary of the Senate. 